Kupferman, J. P.,
dissents in a memorandum as follows: *234Once again, an unjustified burden is placed on the criminal justice system.*
The defendant has been continually incarcerated, and therefore any presentence report could only cover his time in prison. Accordingly, People v Saez (121 AD2d 947, affd 69 NY2d 802) is not authority because in that case there was a period of time during which the defendant was released.
If we are simply to determine how the defendant has been conducting himself while in prison, it would be for the purpose of "good behavior time” (see, Penal Law § 70.30 [4]), which is not our function. This defendant is being sentenced for his original crime, and the fact that we directed resentencing on a technicality should not change the approach. I would affirm.

 See, e.g., People v Hockett, 121 AD2d 878, 879 (dissent), after remand 128 AD2d 393, 394 (dissent); People v Boulware, 130 AD2d 370, 375 (dissent), appeal dismissed 70 NY2d 994; People v Miller, 130 AD2d 449, 451 (dissent); People v Mosley, 136 AD2d 500, 501 (dissent).